robert d packard petitioner v commissioner of internal revenue respondent docket no filed date p married w on date but they continued to reside in separate residences until they purchased the subject resi- dence together on date before purchasing the subject residence w owned a principal_residence where she resided for more than five consecutive years during the eight years before date p had no present ownership_interest in a principal_residence during the three-year period ending on date held because w qualifies for the first-time_homebuyer credit under the exception for longtime residents of the same principal_residence pursuant to sec_36 and because p qualifies for the first-time_homebuyer credit pursuant to sec_36 p and w are entitled to the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie packard v commissioner first-time_homebuyer credit of dollar_figure as limited by sec_36 robert d packard pro_se christopher a pavilonis for respondent opinion wells judge this case is before the court on respond- ent’s motion for summary_judgment pursuant to rule the issue we must decide is whether petitioner and his wife are entitled to the first-time_homebuyer credit on their joint return where individually petitioner would have been entitled to the first-time_homebuyer credit pursuant to sec_36 and his wife would have been entitled to the first-time_homebuyer credit pursuant to the exception pro- vided in sec_36 for longtime residents of the same principal_residence background the parties stipulated all of the relevant facts at the time he filed his petition petitioner was a resident of florida petitioner married marianna packard formerly marianna kanehl on date after their marriage they continued to reside in separate residences until they pur- chased a house together in tarpon springs florida on date subject residence before purchasing the subject residence mrs packard owned and resided in a prin- cipal residence in clearwater florida prior residence from date until date before purchasing the subject residence with mrs packard petitioner rented a dwelling in tarpon springs florida petitioner had no present ownership_interest in a principal_residence during the three years before date petitioner and mrs packard purchased the subject resi- dence for dollar_figure when they filed their income_tax return they selected the status married_filing_jointly and claimed a dollar_figure first-time_homebuyer credit on the basis of the exception provided in sec_36 respondent deter- mined that petitioner was not entitled to the first-time home- buyer credit petitioner timely filed his petition in this court unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie united_states tax_court reports discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine dispute of material fact and a deci- sion may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff ’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine dispute of material fact exists and may not rely merely on allegations or denials in the pleadings rule d summary_judgment is appropriate in the instant case because the parties agree on all material facts and the only issue we must decide is one of law consequently the issue is ripe for summary adjudication sec_36 allows an individual who is a first-time_homebuyer of a principal_residence in the united_states a tax_credit for the year the residence is purchased sec_36 defines a first-time_homebuyer as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies the worker homeownership and business assistance act of pub_l_no sec_11 sec_123 stat pincite amended sec_36 by adding a new paragraph which provides exception for long-time residents of same principal_residence -in the case of an individual and if married such individual’s spouse who has owned and used the same residence as such individual’s principal resi- dence for any 5-consecutive-year period during the 8-year period ending on the date of the purchase of a subsequent principal_residence such indi- vidual shall be treated as a first-time_homebuyer for purposes of this section with respect to the purchase of such subsequent residence before the addition of paragraph to sec_36 the first-time_homebuyer credit was limited to individuals who had no present ownership_interest in a principal_residence during the three-year period ending on the date of purchase verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie packard v commissioner of the principal_residence for which the credit is claimed three-year period married couples could qualify for the credit only if neither spouse had a present ownership_interest in a principal_residence during the three-year period sec_36 expanded the scope of the first-time_homebuyer credit by making it available to individuals who have owned and lived in the same residence for at least five consecutive years during the eight years before purchasing a new prin- cipal residence we must decide the relationship between paragraph and paragraph of sec_36 specifically we must decide whether the exception provided pursuant to para- graph requires that for a married couple both husband and wife must co-own and reside together at the same resi- dence for the five-consecutive-year period during the eight- year period ending on the date of purchase of the new resi- dence five-consecutive-year period or whether a married couple may also qualify for the exception pursuant to para- graph if one spouse qualifies for the exception pursuant to paragraph and the other qualifies as a first-time home- buyer pursuant to paragraph the issue we are asked to decide is one of first impression respondent contends that paragraph requires that both husband and wife own and reside together in the same resi- dence for the five-consecutive-year period respondent con- cedes that mrs packard would be considered a first-time_homebuyer pursuant to paragraph but for the fact that petitioner did not co-own and reside with her in her prior residence period respondent also concedes that petitioner would be a first- time homebuyer pursuant to paragraph but for the fact that mrs packard owned the prior residence respondent contends that because petitioner resided elsewhere during the five-consecutive-year period and did not co-own the prior residence petitioner and mrs packard are not entitled to the first-time_homebuyer credit we disagree five-consecutive-year during the paragraph operates to expand the scope of the first- time homebuyer credit by treating an individual who has owned and resided in the same residence for the five- consecutive-year period as if that individual were a first-time_homebuyer for purposes of sec_36 by its terms it pro- vides an exception to the definition of first-time_homebuyer verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie united_states tax_court reports pursuant to sec_36 a definition that is provided in paragraph in other words the exception pursuant to paragraph expands the definition of who qualifies as a first-time_homebuyer pursuant to paragraph it is a well-established rule_of statutory construction that a statute is to be construed so as to give effect to its plain and ordinary meaning unless to do so would produce absurd or futile results 310_us_534 102_tc_380 as the supreme court has explained there is of course no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes often these words are sufficient in and of themselves to deter- mine the purpose of the legislation in such cases we have followed their plain meaning when that meaning has led to absurd or futile results however this court has looked beyond the words to the purpose of the act frequently however even when the plain meaning did not produce absurd results but merely an unreasonable one plainly at variance with the policy of the legislation as a whole this court has followed that purpose rather than the literal words am trucking ass’ns inc u s pincite fn refs omitted quoting ozawa v united_states 260_us_178 we do not agree with respondent that the plain and ordinary meaning of the definition of first-time_homebuyer pursuant to paragraph and the exception pursuant to paragraph require that in order to qualify as first-time homebuyers both spouses must qualify under the same paragraph how- ever even if the statute could be read as respondent con- tends such a result would be absurd both paragraph and paragraph are intended to define a first-time_homebuyer for the purpose of determining whether an individual is a first-time_homebuyer entitled to claim a credit pursuant to sec_36 when congress first enacted sec_36 it included the parenthetical phrase and if married such individual’s spouse in the definition of first- time homebuyer provided in subsection c although the where there is no collision involved it is proper to consult both the section heading and the section’s content to come up with the statute’s clear and total meaning 453_f2d_982 5th cir vacating tcmemo_1970_125 see also united_states v fisher u s cranch it is undoubtedly a well established prin- ciple in the exposition of statutes that every part is to be considered and the intention of the legislature to be extracted from the whole cf sec_7806 no inference implication or pre- sumption of legislative construction shall be drawn or made by reason of the location or group- ing of any particular section or provision or portion of this title verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie packard v commissioner legislative_history does not explain the rationale for the inclusion of the parenthetical phrase it is clear that con- gress wanted to restrict the first-time_homebuyer credit to only those married couples where both spouses qualify as first-time homebuyers when congress amended sec_36 to add an exception to the definition of first-time_homebuyer that would include longtime residents of the same principal_residence it presumably also sought to restrict the first-time_homebuyer credit to only those married couples where both spouses qualify as first-time homebuyers and it therefore borrowed the same parenthetical phrase from sec_36 however we cannot believe that congress intended to restrict the first-time_homebuyer credit to only those mar- ried couples where both spouses qualify under the same paragraph of sec_36 individually petitioner and mrs packard each would be entitled to the first-time_homebuyer credit as respondent has conceded mrs packard qualifies for the exception pursu- ant to paragraph although petitioner fails to qualify for the exception pursuant to paragraph petitioner qualifies as a first-time_homebuyer pursuant to paragraph on account of his having had no present ownership_interest in a principal_residence during the three-year period ending on the date he purchased the subject residence because peti- tioner is a first-time_homebuyer pursuant to paragraph and because mrs packard is treated as a first-time home- buyer pursuant to the exception provided in paragraph both petitioner and mrs packard are first-time homebuyers pursuant to sec_36 accordingly we hold that petitioner and mrs packard are entitled to the first-time_homebuyer credit for their purchase of the subject residence because petitioner and mrs packard would not have been entitled to the first-time_homebuyer credit except for the addition of paragraph they are limited to a credit of dollar_figure see sec_36 in reaching these holdings we have considered all the par- ties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie united_states tax_court reports to reflect the foregoing an appropriate order and decision will be entered f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v pack nov jamie
